Citation Nr: 1633266	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-01 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for anxiety disorder not otherwise specified.  

2.  Entitlement to a total evaluation based on individual unemployability due to service connected disabilities.  

(The issues of entitlement to service connection for a right shoulder disability, a right knee disability, a left knee disability, a left ankle disability and a right ankle disability will be addressed in a separate Board decision)


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 
INTRODUCTION

The Veteran had active service in the U.S. Army from January 1998 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified on these matters in a June 2016 videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of this hearing is associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Anxiety disorder not otherwise specified is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran is more likely than not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities including anxiety disorder not otherwise specified.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent disabling, but no higher, for anxiety disorder not otherwise specified are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130; Diagnostic Code 9413 (2015)  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in March 2009 and May 2009, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, adequate VA examinations and all identified and available private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

RATINGS 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a December 2009 rating decision, service connection for anxiety disorder not otherwise specified was granted.  The Veteran was granted an evaluation of 30 percent, effective December 3, 2008.  He appeals the denial of a rating higher than 30 percent.  The Veteran's anxiety disorder not otherwise specified is evaluated pursuant to 38 C.F.R. § 4.130 Diagnostic Codes 9413, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In assessing the evidence of record, it is important to note that the global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 
There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

Based on the evidence of record, the Board finds that a 70 percent disability rating for anxiety disorder not otherwise specified is warranted.  In this regard, the evidence shows psychiatric symptoms of paranoia, hopelessness, depressed mood, crying spells, isolation, anxiety and suicidal ideation.  In July 2013, it was noted that the Veteran was not thinking clearly and was having suicidal ideation in addition to his psychosis.  At that time, a GAF score of 42 was assigned.  During his June 2016 hearing, he reported anxiety, panic attacks and paranoia.  He expressed that he could not be around large groups of people.  He was trying to take classes at the university but had to take a break from classes due to concentration issues.  According to the Veteran, he is socially limited in the places he can go, who he can be around and the activities that he can participate in.  Given the evidence discussed in the VA examinations, VA outpatient treatment records and the lay statements of record, the Board finds that occupational and social impairment with deficiencies in most areas is shown.  Hence, entitlement to a 70 percent rating for anxiety disorder not otherwise specified is granted.  

The Board, however, finds against the assignment of a rating higher than 70 percent for anxiety disorder not otherwise specified as a majority of the type of criteria contemplated for a 100 percent rating under Diagnostic Code 9413 are not demonstrated.  To that end, while the Veteran is shown to have occupational and social impairment from his anxiety disorder not otherwise specified in most areas, total occupational and social impairment is not shown.  Despite some social impairment, the evidence shows that the Veteran lives with his mother, has friends and a girlfriend.  He reports that his relationship with his girlfriend as going well with no difficulties.  The above demonstrates that he can maintain some relationships.  His examinations also show generally normal orientation, speech, appearance, insight and judgment.  

The Board acknowledges the Veteran's reports to include social and occupational difficulties.  While the Veteran has been competent and credible when reporting his symptoms, total occupational and social impairment is not shown by the record. 
In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, however, even when accepted as credible, do not equate in frequency, duration, or severity to total occupational and social impairment.  Neither the lay or credible medical evidence shows the Veteran's symptoms have been persistent or rises to the level required for a 100 percent evaluation.  Accordingly, a 70 percent rating for anxiety disorder not otherwise specified is granted, but no more.  

TDIU 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for individual unemployability is part of an increased rating claim when such claim is raised by the record.  In light of the Veteran's lay statements of record and the VA examinations showing that the Veteran's disability impact his ability to work, a TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran is service-connected for anxiety disorder not otherwise specified which is now evaluated as 70 percent disabling.  He contends that his service connected anxiety disorder not otherwise specified prevents him for obtaining and maintaining substantially gainful employment. The Board has been presented with positive and negative evidence regarding the impact of the Veteran's anxiety disorder not otherwise specified on his employability.  Given the evidence discussed in the VA compensation examinations, the VA treatment records and the Veteran's statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  Accordingly, the claim is granted.  





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 70 percent disabling for anxiety disorder not otherwise specified is granted.  

Entitlement to a TDIU is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


